THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 30, 2020



In the Court of Appeals of Georgia
 A20A0236. SWEARNGIN v. ROWELL.

      HODGES, Judge.

      Following the collapse of their long-term relationship, Gid Rowell obtained a

twelve-month stalking protective order against Dina Swearngin. Upon Rowell’s

motion, the Superior Court of Fayette County later converted the order to a three-year

permanent protective order. Swearngin appeals from the denial of her motion for new

trial, arguing that the trial court erred in admitting electronic mail metadata evidence

and that the trial court abused its discretion in converting the protective order to a

three-year order. Finding no error, we affirm.

      Construed in favor of the trial court’s ruling,1 the evidence revealed that Rowell

and Swearngin maintained a ten-year affair, which Rowell ended in the fall of 2016.

      1
          See Garnsey v. Buice, 306 Ga. App. 565, 566 (1) (703 SE2d 28) (2010).
Swearngin did not take the break-up well, and she sent Rowell numerous messages

attempting to rekindle the relationship. Rowell estimated he received over 1,500 texts

and hundreds of emails from Swearngin and others “pressuring [him] to continue” the

relationship. Swearngin, whose husband worked in the corporate office of the

company where Rowell worked as a contractor, also threatened Rowell’s job if he did

not return to her, including a text that read, “your job is gone if you don’t stay with

me.” Rowell did not reply and, despite having received a positive work review on

October 17, 2016, Rowell was fired on October 20, 2016.2

      Immediately thereafter, Rowell petitioned for a temporary protective order, and

the trial court entered an ex-parte temporary protective order on October 21, 2016,

pending a hearing. During that hearing, Rowell and Swearngin agreed to stay away

from each other. But Swearngin began contacting Rowell again in November and sent

him messages almost daily during the month of December. Rowell then requested

entry of a new order, and the trial court issued a consent twelve-month protective

order on January 10, 2017. A couple of weeks after entry of the order, Rowell began


      2
        Rowell believed that Swearngin was the architect of his dismissal, and
additional evidence indicated that Rowell’s employer told him that his assignment
simply “ended” and the he was “no longer needed. . . .” Swearngin denied any role
in Rowell’s loss of his employment.

                                          2
receiving a deluge of text messages and emails from an anonymous source. The

messages called Rowell “dumb” for dating another woman, whom the anonymous

writer described as “sick,” abusive, and promiscuous. Rowell attempted to discover

the source of the emails by extracting metadata from emails Swearngin sent him

previously to show that the anonymous emails originated from the same computer.

      Rowell also received an anonymous package, including a purported five-page

subpoena from an unidentified employee of a Carroll County court, containing

salacious accusations about the woman he was allegedly dating. The purported

subpoena claimed that Rowell had been manipulated by the new woman and that he

had lost his “career, reputation, and a lengthy relationship.” The document also

accused the new woman of destroying Rowell’s relationship with Swearngin and

urged Rowell to make “significant reparations to those you have hurt” so he could

“recover pieces of [his] former life.”

      Although Rowell did not have a Facebook account, his friends sent him a series

of screen shots of what appeared to be Swearngin’s Facebook page on which she had

written “77 days[,]” “59 days[,]” “50 days[,]” and “131 days. Done.” The days

correlated with the remaining days of the protective order. Furthermore, according to

Rowell, a Facebook account was created using his name and photos of him that

                                         3
Swearngin had taken. He also tried to create a new email account, but the name “Gid

Rowell” had already been taken with the service provider; Rowell discovered that the

email account was linked to Swearngin’s phone number.

      Rowell filed a motion to hold Swearngin in contempt of the protective order,

but following a hearing, the trial court found that there was insufficient evidence that

Swearngin had sent the anonymous emails. Thereafter, Rowell filed a motion to

release Internet Protocol (“IP”) addresses in order to obtain additional information

related to the source of the anonymous emails. The trial court granted Rowell’s

motion and, using the information he obtained as a result of the trial court’s order,

Rowell moved to convert the protective order to a three-year protective order. Rowell

attached to his motion a report prepared by a forensic computer analyst setting forth

how IP addresses are assigned, which concluded that the anonymous emails Rowell

received originated from a computer address belonging to Swearngin’s husband.

      During the hearing on Rowell’s motion to convert the protective order, he

testified regarding the emails he received, Swearngin’s Facebook postings, and the

email and Facebook accounts opened without his consent. At the beginning of this

hearing, Swearngin objected to the admission of the forensic report unless the expert

who provided the report was available to testify, and the trial court sustained the

                                           4
objection. Although Rowell had retained an expert to testify about the report, the trial

court found that the expert need not testify since the report was not admitted.

      In her testimony, Swearngin denied having sent Rowell the anonymous emails.

She admitted she had posted the countdown on her Facebook page, but claimed she

was counting down to a performance of “The Lion King.” Immediately after

Swearngin’s direct examination, the trial court ruled that it was extending the

protective order to three years. The court found that Swearngin lacked credibility, and

the court heard no additional testimony although both Swearngin and Rowell had

secured additional witnesses.

      Swearngin moved for a new trial, arguing that the trial court erred in admitting

the email metadata evidence based solely on Rowell’s testimony that he had retrieved

the data. Swearngin also asserted that the trial court abused its discretion in extending

the protective order. The trial court denied the motion for new trial,3 and Swearngin

appeals.




      3
        The hearing on Swearngin’s motion for new trial included testimony by an
expert witness Swearngin presented. After hearing the expert’s testimony, the trial
court noted that its prior “determinations regarding the credibility of the witnesses
remain[ed] unchanged.”

                                           5
      1. Swearngin first argues that the trial court erred in admitting the email

metadata evidence, which Rowell compiled, without proper authentication. According

to Swearngin, such evidence must be forensically obtained and introduced through

expert testimony. We find no reversible error.

      Under Georgia’s evidence code, “[t]he requirement of authentication or

identification as a condition precedent to admissibility shall be satisfied by evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” OCGA § 24-9-901 (a). Under OCGA § 24-9-901 (b) (4), the appearance and

content of a document constitute circumstantial evidence of admissibility. See

generally Koules v. SP5 Atlantic Retail Ventures, 330 Ga. App. 282, 286-287 (2) (767

SE2d 40) (2014) (finding that printout of email may be authenticated by different

means, including circumstantial evidence; “the question of whether [the printout] is

‘authentic’ is simply whether it is what it purports to be”). We review a trial court’s

decision to admit evidence for abuse of discretion. See Simon v. State, 279 Ga. App.

844, 847 (2) (632 SE2d 723) (2006).

      Here, we find no abuse of discretion. As a threshold matter, we note that

Georgia favors the admission of evidence even if its probative value is slight. See In

the Interest of L. P., 324 Ga. App. 78, 81 (2) (749 SE2d 389) (2013). And, “during

                                          6
a nonjury trial, it is presumed that the court is able to sift the wheat from the chaff and

select only the legal evidence.” (Citation and punctuation omitted.) Giang v. State,

285 Ga. App. 491, 493 (3) (646 SE2d 710) (2007). During the hearing on his motion

to convert the protective order, Rowell testified that he printed out the metadata

attached to emails previously received from Swearngin to compare the information

to the metadata from those emails sent anonymously. Stated differently, Rowell

provided testimony that the documents were what they purported to be – printouts of

data associated with anonymous emails he had received. Although Swearngin

objected, arguing that the data could have been manipulated, the trial court found that

objection went to the weight to be given the evidence rather than its admissibility.4

       Irrespective of the trial court’s decision admitting the metadata evidence,

however, the trial court issued its ruling extending the protective order immediately

after Swearngin testified, finding that Swearngin lacked credibility. See OCGA § 24-

6-620 (“The credibility of a witness shall be a matter to be determined by the trier of


       4
        Although we find that Rowell was able to tender the metadata printouts, we
do not hold that Rowell was qualified to testify regarding the significance of the data.
Indeed, an expert witness may be needed to explain how metadata can be used to
trace the sender of an email, but we need not decide that issue here. Nevertheless, we
note that Rowell had such an expert prepared to testify at the hearing, but the trial
court ruled before hearing from the expert.

                                            7
fact. . . .”); Hamrick v. Seward, 126 Ga. App. 5, 7 (1) (189 SE2d 882) (1972) (finding

that trial court, sitting without a jury as the trier fact, “is the judge of the credibility

of the witnesses, including parties”). As a result, it is unlikely that the admission of

the metadata contributed to the trial court’s ruling. “[O]n appeal, a party must show

harm as well as error.” (Citation and punctuation omitted.) Thornton v. Hemphill, 300

Ga. App. 647, 651 (3) (686 SE2d 263) (2009). In view of the trial court’s credibility

determinations, Swearngin has not shown that any error with the trial court’s

admission of the metadata printouts “would have changed the outcome of the hearing,

and therefore has failed to show that it was harmful.” Id. For these reasons, we find

no reversible error in the admission of the metadata.

       2. Next, Swearngin contends that the evidence was insufficient to support the

trial court’s conversion of the twelve-month protective order to a three-year

permanent protective order. We are not persuaded.

       Under Georgia law,

       [t]he grant or denial of a motion for a protective order lies within the
       sound discretion of the trial court, and its decision on such a motion will
       not be reversed absent an abuse of that discretion. An abuse of
       discretion occurs where a ruling is unsupported by any evidence of
       record or where that ruling misstates or misapplies the relevant law.


                                             8
(Citation and punctuation omitted; emphasis supplied.) Jenkins v. Jenkins, 348 Ga.

App. 290, 291 (822 SE2d 404) (2018).

      Again, we find no abuse of discretion. OCGA § 16-5-94 (a) permits a person

who has been the victim of stalking to seek a protective order. The offense of stalking

is committed when a person

      follows, places under surveillance, or contacts another person at or about
      a place or places without the consent of the other person for the purpose
      of harassing and intimidating the other person. . . . [T]he term “harassing
      and intimidating” means a knowing and willful course of conduct
      directed at a specific person which causes emotional distress by placing
      such person in reasonable fear for such person’s safety or the safety of
      a member of his or her immediate family, by establishing a pattern of
      harassing and intimidating behavior, and which serves no legitimate
      purpose.


OCGA § 16-5-90 (a) (1). Here, the evidence supports the conclusion that Swearngin

engaged in a pattern of harassing and intimidating conduct directed toward Rowell.

See Thornton, 300 Ga. App. at 649 (1) (stalking established by the “frequency and

nature” of abusive emails and surveillance). Moreover, Rowell testified that

Swearngin’s perseverance, the purported subpoena, and the creation of email and

Facebook accounts in his name frightened him. Id. Although Swearngin denied


                                          9
sending the anonymous emails and offered a benign explanation for her Facebook

entries, the trial court was authorized to discredit her testimony. See Garnsey v.

Buice, 306 Ga. App. 565, 567 (1) (703 SE2d 28) (2010). Under these facts, we find

no abuse of discretion in the trial court’s conversion of the twelve-month protective

order to a three-year permanent protective order. See Elgin v. Swann, 315 Ga. App.

809, 811-812 (3) (728 SE2d 328) (2012) (holding trial court did not abuse its

discretion in entering a protective order); De Louis v. Sheppard, 277 Ga. App. 768,

770-771 (1) (627 SE2d 846) (2006) (same).

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




                                         10